        Case 3:15-cr-00044-JO         Document 1126       Filed 09/21/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED ST ATES OF AMERICA,                           Case No. 3:15-cr-00044-JO-15

                                    Plaintiff,        ORDER GRANTING MOTION TO
                                                      REDUCE SENTENCE
                       v.

  JOSE MATA,

                                 Defendant.

       This matter is before the Court on remand from the Ninth Circuit based on this Court's

indicative ruling regarding de novo review in light of United States v. Aruda, 993 F.3d 797 (9th

Cir. 2021), of the defendant's motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(l)(A)(i).

The parties having now agreed that family circumstances and a combination of medical conditions

constitute extraordinary and compelling reasons, the Court finds that, after full consideration of

the relevant factors under 18 U.S.C. § 3553(a), extraordinary and compelling reasons warrant a

reduction of defendant's sentence to time served for the reasons stated in the defendant's motion.

The effective date shall be three days after the ent1y of an amended judgment, not counting

weekends and holidays, in order to permit time for the Bureau of Prisons to arrange for

transportation to Oregon and to provide a test and determine that Mr. Mata does not have a positive

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
        Case 3:15-cr-00044-JO        Document 1126        Filed 09/21/21     Page 2 of 2



result for Covid-19. If the facility cannot or does not make the determination by that date, the

government shall notify the Court without delay. The Court concludes that the defendant's release

pursuant to this order will not pose a danger to any other person or the community and is consistent

with Sentencing Commission policy statements and the totality of the circumstances.

       The Court therefore GRANTS the Motion to Reduce Sentence to time served.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith amending the term of imprisomnent to time served, effective three

days after the entry of the amended judgment, with all conditions of supervised release remaining

the same.

       Dated this 1Lsf-day of September, 2021.




                                                       nited States District Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
